DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            ANGEL ROBERTS,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-608

                             [March 24, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles S. Schwab, Judge; L.T. Case No.
562017CF002916A.

   Carey Haughwout, Public Defender, and Robert Porter, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

LEVINE, C.J.

   Appellant appeals his convictions and sentences for harassing a victim
and trespass, arguing that the trial court erred in failing to conduct a
Richardson hearing where the state did not disclose that a detective would
be testifying as an expert. The state acknowledges it was error for the trial
court not to hold a Richardson hearing. We agree that the trial court
reversibly erred in failing to conduct a Richardson hearing and find that
the error was not harmless. We reverse for a new trial; therefore, we do
not reach the remaining issues raised in this case.

   Appellant was charged with several offenses, including harassing a
victim. The charge of harassing a victim arose from jailhouse phone calls
appellant made to his brother in which appellant asked his brother to
perform a “peter roll” at the victim’s address. During the testimony of a
detective, the state asked the detective what the term “peter roll” meant.
Appellant objected, arguing that the detective was not listed as an expert.
The trial court found that the testimony did not require the detective to be
an expert and permitted the detective to testify that “[a] peter roll is the
use of force to take something or to intimidate. Mostly in terms of a
correctional setting, it was mostly for a robbery, you know, they would
peter roll somebody for commissary items or for drugs.”

   The jury found appellant guilty of harassing a victim and trespass, and
acquitted appellant of two other charges.

    A trial court’s finding that no discovery violation occurred is reviewed
for abuse of discretion. Lamb v. State, 246 So. 3d 400, 407 (Fla. 4th DCA
2018) (citing Pender v. State, 700 So. 2d 664, 667 (Fla. 1997)).

   “Florida Rule of Criminal Procedure 3.220(b)(1)(A)(i) requires the state,
as part of its discovery obligation, to disclose expert witnesses.” Id. An
expert witness is a person who has special knowledge, skill, experience,
training, or education in a subject matter. § 90.702, Fla. Stat. (2017).

    The state concedes that its failure to list the detective as an expert
witness was a discovery violation and that the trial court should have held
a Richardson hearing, but nevertheless claims the failure to hold a
Richardson hearing was harmless error. By testifying as to the meaning
of the term “peter roll,” the detective was testifying as an expert. See Smith
v. State, 7 So. 3d 473, 497 (Fla. 2009) (recognizing that police officers have
testified as experts regarding “street language . . . and explained to the
jury their interpretation of the words used, which occurred in contexts in
which their normal lexicographical meanings would be illogical and
meaningless”); Pugh v. State, 971 So. 2d 225, 226 (Fla. 4th DCA 2008)
(affirming admission of officer’s expert testimony that defendant’s request
for “a 20” was “street terminology for $20 worth of crack cocaine”); Slater
v. State, 356 So. 2d 69, 71 (Fla. 1st DCA 1978) (affirming police officer’s
expert testimony about his interpretation of words used in intercepted
conversations); cf. Chesser v State, 30 So. 3d 625, 628 (Fla. 1st DCA 2010)
(finding error in a DUI manslaughter case in allowing lay witnesses to
testify that defendant’s statement that he was “throwed” meant under the
influence of alcohol or drugs).

   Because the detective was an expert, the trial court abused its
discretion in finding no discovery violation occurred and in failing to
conduct a Richardson hearing. We disagree with the state’s contention
that the failure to hold a Richardson hearing was harmless error. We
cannot say beyond a reasonable doubt that the defense was not
procedurally prejudiced by the violation. See State v. Schopp, 653 So. 2d
1016, 1021 (Fla. 1995). The failure to list the detective as an expert
witness left the defense without its own expert to rebut the state’s expert.
Consequently, we reverse for a new trial.

                                      2
  Reversed and remanded.

GROSS and ARTAU, JJ., concur.

                          *      *        *

  Not final until disposition of timely filed motion for rehearing.




                                 3